Motion by the defendant for reargument of an appeal from a judgment of the Supreme Court, Queens County, rendered April 5, 1995, which was determined by decision and order of this Court dated March 24, 1997.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the unpublished decision and order of this Court dated March 24, 1997, in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered April 5, 1995.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered. Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.